48 N.Y.2d 998 (1980)
The People of the State of New York, Respondent,
v.
George Griffin, Appellant.
Court of Appeals of the State of New York.
Argued December 13, 1979.
Decided January 8, 1980.
Steven A. Greenwold for appellant.
John R. King, District Attorney (Bridget R. Rahilly and Gerald V. Hayes of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*999MEMORANDUM.
The order of the Appellate Division should be affirmed.
Defendant and Frederick Cunningham were tried and convicted of two counts of murder in the second degree for the homicide of Anthony Caputo, a service station attendant. Prior to trial, defendant sought unsuccessfully to suppress statements made by him and items of physical evidence taken *1000 from his residence and automobile. Defendant's motion to sever was also denied.
Initially, in the absence of any contention in this court that the police lacked probable cause to arrest, the warrantless arrest at defendant's home was proper (People v Payton, 45 N.Y.2d 300, 310-312, probable jurisdiction noted 439 US 1044; see People v Jenkins, 47 N.Y.2d 722). With respect to the voluntariness of defendant's statements and consent to search, the record contains support for the hearing court's findings, affirmed by the Appellate Division, that they were knowingly and voluntarily obtained (see People v Glass, 43 N.Y.2d 283; cf. People v Wharton, 46 N.Y.2d 924). Finally, no error was committed in denying defendant's motion to sever. Any objection based on Bruton v United States (391 US 123) was obviated when the codefendant testified (People v Anthony, 24 N.Y.2d 696).
Order affirmed in a memorandum.